Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
2.	Claims 1-14 and 16 are pending.

Response to Arguments
Applicant’s arguments, in pre-appeal brief filed on 2/3/2022, with respect to the rejection of claims 1-14 and 16 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Reynolds et al. (US Pat. No. 7,197,661 B1).


Claim Rejections - 35 USC § 103
3.		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

4.	Claims 1, 10-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kovvali (US Pub. No. 2015/0124622 A1) in view of Reynolds et al. (US Pat. No. 7,197,661 B1) and further in view of Xiong et al. (US Pub. No. 2018/0176194 A1).
Regarding claim 1, Kovvali discloses a mobile communication system (See Fig. 1; load-balancer System), comprising a control server (See Fig. 1 and Par. [40] of Kovvali for a reference to PDN Gateway 101), a first server (See Fig. 12; 1105), and two or more second servers (See Fig. 12; 1107), wherein: 
the first server receives data transmitted by a user apparatus and transmits the data to a second server selected from the two or more second servers (See Par. [74] and Fig. 12 of Kovvali for a reference to the control plane virtual server (CPVsi) 1105 receives and processes all the control plane data that make up the user session/data. The virtual servers (RAVsi) 1107 are responsible for passing data received to external network elements);
Kovvali does not explicitly disclose the second server being selected by the control server based at least in part on a respective processing status associated with the two or more second servers; the selected second server identifies an identifier of the user apparatus based on the data received from the first server and transmits the identifier and an inquiry about processing to be executed on the data based on the identifier to the control server; the control server controls the operation of the first server and the two or more second servers and identifies, based on the identifier of the user apparatus, an operation in an application layer to be performed onto the data by the selected second server that the selected second server received from the first server and indicates to the selected second server the operation in the application layer; and the selected second server performs the operation indicated by the control server onto the data received from the first server and transmits the data on which the operation is performed to an external network.
However, Reynolds discloses the second server being selected by the control server based at least in part on a respective processing status associated with the two or more second servers (See Col. 5; Lines 3-9; Col. 6; Lines 8-37 of Reynolds for a reference to second Server 208 receives response from controller 110 via first server 206, 208 processes and serves the client request as provided by controller 110. Selecting the second server 208 is based on virtually any aspect of a connection [Processing status], including: a duration of a connection, a size of data being transferred, a type of data, a content of a packet, an identity of a user associated with client 102) ; the selected second server identifies an identifier of the user apparatus based on the data received from the first server (See Col. 5; Lines 3-9; Col. 6; Lines 22-37 of Reynolds for a reference to the active network device 106 [First Server] may operate as a load balancing device that is configured to determine a server other than server 110 for which to route packets from client 102 [implying at least some representation of source/client id and application type given to the server]) and transmits the identifier and an inquiry about processing to be executed on the data based on the identifier to the control server (See Col. 6; Lines 8-37; Col. 7; Line 51 – Col. 8; Line 19 and Fig. 6 of Reynolds for a reference to the second Server 208 sends query to Controller 110, receives response from controller 110 via first server 206, 208 processes and serves the client request as provided by controller 110. Connection mirroring is based on an identity of a user associated with client 102); the control server controls the operation of the first server and the two or more second servers (See Col. 7; Lines 35-50; Col. 10; Line 48-65 and Fig. 2 of Reynolds for a reference to second Server 208 sends query to controller 110, receives response from controller 110 via first server 206, 208 processes and serves the client request as provided by controller 110 [Operations of first server and second server are controlled by the controller 110] ).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Reynolds and Kovvali. The motivation of combination would be improving the system’s performance, by applying connection mirroring to ensure reliability during failover of the standby server. (Reynolds; Par. [68])
The combination of Kovvali and Reynolds does not explicitly disclose control server identifies, based on the identifier of the user apparatus, an operation in an application layer to be performed onto the data by the selected second server that the selected second server received from the first server and indicates to the selected second server the operation in the application layer; the selected second server performs the operation indicated by the control server onto the data received from the first server and transmits the data on which the operation is performed to an external network.
the control server identifies, based on the identifier of the user apparatus, an operation in an application layer to be performed onto the data by the selected second server that the selected second server received from the first server and indicates to the selected second server the operation in the application layer (See Par. [222]-[227] of Xiong for a reference to that based on the TCP connection identifier [comprising the UE identity], the Key server [Control device] determines the proxy node [second server] and determines the operation [e.g. encryption] to be performed on the data transmitted from the UE through the tunnel gateway [First server]); and
the selected second server performs the operation indicated by the control server onto the data received from the first server and transmits the data on which the operation is performed to an external network (See Par. [270]-[274] of Xiong for a reference to the determined/selected proxy node performs the encryption operation identified by the key server, wherein the proxy node performs verification according to a hash value received from the UE on all data received from the UE).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Xiong, Reynolds and Kovvali. The motivation of combination would be improving the system’s performance, by expanding a usage scope of service optimization when enabling the proxy node to receives a context sent by the UE through a direct connection, decrypts the context, and processes obtained service information. (Xiong; Par. [157])

Regarding claim 10, the combination of Kovvali, Reynolds and Xiong, specifically Kovvali discloses wherein the system includes two or more first servers (See Fig. 12; Plurality of (CPVsi) 1105),
the two or more first servers are virtual machines on a cloud (See Par. [45], [62], [74] and Fig. 2 of Kovvali for a reference to CPVsi 1105 are virtual server instances on a cloud data center 205), 
the control server further performs an operation of changing performance of the two or more second servers (See Par. [41]-[43] of Kovvali for a reference to adding, removing servers, and controlling forwarding/routing data to/from virtual servers based on the capabilities and load of the target virtual server), and an operation of monitoring a processing status of the two or more second servers (See Par. [8], [42] of Kovvali for a reference to the SDN controller monitors the virtual servers capabilities and usage levels, including CPU, Memory, network and storage), and
the control server performs a change in performance of the two or more first servers and the change in performance of the two or more second servers based on different criteria (See Par. [11], [13], [43], [70] of Kovvali for a reference to the load balancer, based on load evaluation of virtual servers, determines the server’s capabilities, and the SDN controller, based on virtual servers’ capabilities and resources loads, selects the target virtual server to pass the user data to the external network).

Regarding claim 11, the combination of Kovvali, Reynolds and Xiong, specifically Kovvali discloses wherein the control server performs the change in the performance of the two or more first servers based on network performance (See Par. [41]-[43] of Kovvali for a reference to adding, removing servers, and controlling forwarding/routing data to/from virtual servers based on the capabilities and load of the target virtual server), and the change in the performance of the two or more second servers based on calculation performance (See Par. [8], [42] of Kovvali for a reference to the SDN controller monitors the virtual servers capabilities and usage levels, including CPU, Memory, network and storage).

Regarding claim 12, the combination of Kovvali, Reynolds and Xiong, specifically Kovvali discloses wherein the selected second server and the external network communicate with each other via the L2 tunnel (See Par. [11], [50], [62] of Kovvali for a reference to user control plane sessions are carried in tunnels above the L2/L3 transport layers to be forwarded to the external network via the virtual server instances).

Regarding claim 13, the combination of Kovvali, Reynolds and Xiong, specifically Kovvali discloses wherein the selected second server and the external network communicate with each other via an L3 connection (See Par. [11], [50], [62] of Kovvali for a reference to user control plane sessions are carried in tunnels above the L2/L3 transport layers to be forwarded to the external network via the virtual server instances).

Regarding claim 14, the combination of Kovvali, Reynolds and Xiong, specifically Kovvali discloses wherein the two or more second servers are virtual machines on a cloud (See Par. [45], [62], [74] and Fig. 2 of Kovvali for a reference to CPVsi 1105 are virtual server instances on a cloud data center 205).

Regarding claim 16, the combination of Kovvali, Reynolds and Xiong, specifically Kovvali discloses wherein the system functions as a P-GW or GGSN (See Par. [40] and Fig. 1 of Kovvali for a reference to PDN Gateway 101 in a mobile network).

5.	Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Kovvali in view of Reynolds et al. in view of Xiong et al. and further in view of Head et al. (US Pub. No. 2015/0350912 A1).
Regarding claim 2, the combination of Kovvali, Reynolds and Xiong does not explicitly disclose wherein the operation to be performed by the selected second server includes at least one of protocol conversion, data compression, header deletion, addition of user authentication information, addition of an identification number of the user apparatus, or addition of a digital signature.
However, Head discloses wherein the operation to be performed by the selected second server includes at least one of protocol conversion, data compression, header deletion, addition of user authentication information, addition of an identification number of the user apparatus, or addition of a digital signature (See Par. [52] of Head for a reference to services (Operations) to be performed on data received from the user device, includes retrieving (adding) authentication parameters (information), including username and password).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Head, Xiong, Reynolds and Kovvali. The motivation of combination would be utilizing the system’s resources more efficiently and improving the system’s performance, by differentiated residential services to end user devices based on a unique APN associated to each residential service. (Head; Par. [9])

Regarding claim 3, the combination of Kovvali, Reynolds and Xiong does not explicitly disclose wherein the control server provides an interface configured to edit the operation to be performed by the selected second server.
However, Head discloses wherein the control server provides an interface configured to edit the operation to be performed by the selected second server (See Par. [69] and Fig. 3 of Head for a reference to the AAA server retrieves the user’s credentials and identifier, and based the user’s authentication, the services (operations) performed by the server are updated and the user is given access to the updated services)
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Head, Xiong, Reynolds and Kovvali. The motivation of combination would be utilizing the system’s resources more efficiently and improving the system’s performance, by differentiated residential services to end user devices based on a unique APN associated to each residential service. (Head; Par. [9])

6.	Claims 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kovvali in view of Reynolds  et al. in view of Xiong et al. and further in view of Kempf et al. (US Pub. No. 2012/0300615 A1).
Regarding claim 4, the combination of Kovvali and Reynolds does not explicitly disclose wherein a shared address is assigned to each of the two or more second servers, and the first server receives, from the user apparatus, data having the  shared address as a destination.
However, Xiong discloses wherein a shared address is assigned to each of the two or more second servers (See par. [67], [443]-[446] of Xiong for a reference to setting up, by one or more of the proxy node [second server] a first connection to the UE, via the IP address of the UE sent [assigned] to the proxy node within a TCP setup request).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Xiong, Reynolds and Kovvali. The motivation of combination would be improving the system’s performance, by expanding a usage scope of service optimization when enabling the proxy node to receives a context sent by the UE through a direct connection, decrypts the context, and processes obtained service information. (Xiong; Par. [157])
The combination of Kovvali, Reynolds and Xiong does not explicitly disclose the first server receives, from the user apparatus, data having the  shared address as a destination.
However, Kempf discloses the first server receives, from the user apparatus, data having the  shared address as a destination (See Par. [86]-[87] , [79]-[80] and Fig. 16  of Kempf for a reference to the tunnel end destination IP address field contains the IP address of the gateway/server to which the tunneled packet should be routed).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kempf, Xiong, Reynolds and Kovvali. The motivation of combination would be utilizing the system’s resources more efficiently by associating each bearer with a GTP tunnel that identify all destinations. (Kempf; Par. [6]-[7])

	Regarding claim 5, the combination of Kovvali and Reynolds does not explicitly disclose wherein each of the two or more second servers has a respective address different from the shared address, and the first server transmits the date to the selected second server by using the respective address of the selected second serve
However, Xiong discloses wherein each of the two or more second servers has a respective address different from the shared address (See par. [67], [417]-[422] of Xiong for a reference to a tunnel gateway [first server] is located between the UE and the proxy node, and a second connection between the tunnel gateway and the proxy node is established via a different IP address of the tunnel gateway that is assigned to the proxy node), and the first server transmits the date to the selected second server by using the respective address of the selected second serveSee par. [417]-[422] of Xiong for a reference to for each connection established between the tunnel gateway [first Server] and one of the proxy nodes [Second Server], a distinct IP address of the tunnel gateway is assigned to the proxy node, and this IP address is used when transferring data between the tunnel gateway and the proxy node).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Xiong, Reynolds and Kovvali. The motivation of combination would be improving the system’s performance, by expanding a usage scope of service optimization when enabling the proxy node to receives a context sent by the UE through a direct connection, decrypts the context, and processes obtained service information. (Xiong; Par. [157])

Regarding claim 6, the combination of Kovvali, Reynolds and Xiong, specifically Kovvali discloses wherein the control server selects a second server from the two or more second servers to which the first server transmits the date transmitted by the user apparatus (See Par. [11], [13], [43], [70] of Kovvali for a reference to the load balancer, based on load evaluation of virtual servers, selects the target virtual server to pass the user data to the external network)

Regarding claim 7, the combination of Kovvali, Reynolds and Xiong, specifically, Kovvali discloses wherein the first server transfers the received data to the selected second server (See Par. [43], [74] of Kovvali for a reference to the traffic received from the user is routed via the first server 1105 to the right (Selected) virtual server 1107), and
the selected second server transfers, to another server configured to perform processing in one of a network layer and an application layer for data, the data transferred from the first server (See Par. [39], [85] of Kovvali for a reference to that based on load metrics, the ELB may distribute the load partially to more than one virtual server. The target server may transfer the received traffic from the first server to a new server (Scale out operation)).

Regarding claim 8, the combination of Kovvali, Reynolds and Xiong, specifically, Kovvali discloses wherein the first server receives data from the user apparatus via an L2 tunnel (See Par. [11], [67]-[69] of Kovvali for a reference to a user device will have a control-plane session, and a user-plane session that is carried in tunnels above the L2/L3 transport layers), and
The combination of Kovvali, Reynolds and Xiong does not explicitly disclose the first server transfers the data, via an L2 tunnel different from the L2 tunnel, to the selected second server.
However, Kempf discloses the first server transfers the data, via an L2 tunnel different from the L2 tunnel, to the selected second server (See Par. [61] of Kempf for a reference to a GTP tunnel consists of two tunnel endpoint identifiers (TEID); one GTP tunnel is set between the user and the first server and one GTP tunnel is set between the first server and the second server).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kempf, Xiong, Reynolds and Kovvali. The motivation of combination would be utilizing the system’s resources more efficiently by associating each bearer with a GTP tunnel. (Kempf; Par. [6]-[7])

Regarding claim 9, the combination of Kovvali, Reynolds and Xiong, specifically, Kovvali discloses wherein the control server selects a second server from the two or more second servers (See Par. [11], [13], [43], [70] of Kovvali for a reference to the load balancer, based on load evaluation of virtual servers, determines the server’s capabilities, and the SDN controller, based on virtual servers’ capabilities and resources loads, selects the target virtual server to pass the user data to the external network).
The combination of Kovvali, Reynolds and Xiong does not explicitly disclose so as not to overlap identifiers of the L2 tunnels in the two or more second servers.
However, Kempf discloses so as not to overlap identifiers of the L2 tunnels in the two or more second servers (See Par. [61] of Kempf for a reference to a GTP tunnel consists of two tunnel endpoint identifiers (TEID); one GTP tunnel is set between the user and the first server and one GTP tunnel is set between the first server and the second server).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kempf, Xiong, Reynolds and Kovvali. The motivation of combination would be utilizing the system’s resources more efficiently by associating each bearer with a GTP tunnel. (Kempf; Par. [6]-[7])


Conclusion
7. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Bidare  (US. Pub. No. 2013/0258857 A1) discloses a hybrid telecommunication system for providing data to a requesting mobile device. 
Puura (US. Pub. No. 2012/0289191 A1) discloses an approach for handling incoming status messages with respect to a request and/or a communication channel.
Okuno et al. (US. Pub. No. 2011/0202658 A1) discloses a technology of information processing and communication that permits solution of various issues of delay time, reliability and energy efficiency in data center-consolidated information systems.

8.	Any inquiry concerning this communication from the examiner should be directed to RASHA FAYED whose telephone number is (571) 270-3804. The examiner can normally be reached on M-F 8:00AM-4:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571)272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R. F./
Examiner, Art Unit 2413
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413